EXHIBIT 24.1 POWER OF ATTORNEY Know all men by these presents, that each person whose signature appears below constitutes and appoints jointly and severally, Stan A. Askren, Kurt A. Tjaden and Steven M. Bradford, and each of them, his or her true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign, pursuant to the Securities Act of 1933, a post-effective amendment to a registration statement on Form S-8 and three registration statements on Form S-8 concerning certain shares of common stock, par value $1.00, of HNI Corporation, an Iowa corporation (the "Corporation"), and any and all amendments (including post-effective amendments) to such registration statements and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission or any state regulatory authority, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming that said attorneys-in-fact and agents, or any of them or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original and all of which, when taken together, shall constitute one and the same document. IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the dates set forth below. Signature Title Date /s/ Mary H. Bell Mary H. Bell Director August 10, 2010 /s/ Miguel M. Calado Miguel M. Calado Director August 10, 2010 /s/ Gary M. Christensen Gary M. Christensen Director August 10, 2010 /s/ Cheryl A. Francis Cheryl A. Francis Director August 10, 2010 /s/ James R. Jenkins James R. Jenkins Director August 10, 2010 /s/ Dennis J. Martin Dennis J. Martin Director August 10, 2010 /s/ Larry B. Porcellato Larry B. Porcellato Director August 10, 2010 /s/ Abbie J. Smith Abbie J. Smith Director August 10, 2010 /s/ Brian E. Stern Brian E. Stern Lead Director August 10, 2010 /s/ Ronald V. Waters, III Ronald V. Waters, III Director August 10, 2010
